 



EXHIBIT 10.4
FORM OF BRIDGE WARRANT
THESE WARRANTS HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”), AND ARE ‘RESTRICTED SECURITIES’ AS THAT TERM IS DEFINED IN RULE 144 UNDER
THE 1933 ACT. THESE WARRANTS MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE COMPANY
THROUGH REASONABLE MEANS AS DETERMINED BY THE COMPANY, INCLUDING AN OPINION OF
SELLER’S COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY.
SILICON MOUNTAIN HOLDINGS, INC.
BRIDGE WARRANT

Warrant to Purchase Shares of   March ___, 2008 Common Stock     Warrant No.
                       Number of Shares:                         (Subject to
adjustment)

     This certifies that pursuant to the terms of this Common Stock Warrant
(this “Bridge Warrant”), for value received, Silicon Mountain Holdings, Inc., a
Colorado corporation (the “Company”), hereby grants to
                                         (the “Holder”), or its registered
assigns, the right to purchase from the Company a number of shares of the
Company’s common stock, $.001 par value per share, (“Common Stock”) at a
purchase price of $.01 per share (the “Exercise Price”) in consideration of the
Holder’s investing $                     with the Company pursuant to that
certain Subscription Agreement, dated March ___, 2008 (the “Subscription
Agreement”). All capitalized terms not defined herein shall have the meanings
given to them in the Subscription Agreement.
     1. Exercise of Warrant.
          1.1 Exercise Period.
               (a) Except as restricted as set forth in Section 1.3 below,
Holder may exercise this Bridge Warrant, in whole or in part, at any time and
from time to time commencing on the date hereof and prior to 5:00 p.m. (central
standard time) on March ___, 2012 (the “Expiration Date”);

 



--------------------------------------------------------------------------------



 



          1.2 Procedure for Exercising Bridge Warrant.
               (a) This Bridge Warrant will be deemed to have been exercised at
such time as the Company has received all of the following items (the “Exercise
Date”):
                    (i) A completed Exercise Agreement, in substantially the
form set forth in Exhibit A hereto and as described in Section 1.4 below,
executed by the person exercising all or part of the purchase rights represented
by this Bridge Warrant (the “Purchaser”);
                    (ii) This Bridge Warrant;
                    (iii) If this Bridge Warrant is not registered in the name
of the Purchaser, an Assignment in the form set forth in Exhibit B, evidencing
the assignment of this Bridge Warrant to the Purchaser and the consent of the
Company thereto; and
                    (iv) A check payable to the Company in an amount equal to
the product of the Exercise Price multiplied by the number of shares of Common
Stock being purchased upon such exercise.
     (b) Certificates representing shares of Common Stock purchased upon
exercise of this Bridge Warrant will be delivered by the Company to the
Purchaser within 10 days after the Exercise Date. Unless this Bridge Warrant has
expired or all of the purchase rights represented hereby have been exercised,
Company will prepare a new Bridge Warrant, substantially identical hereto,
representing the rights formerly represented by this Bridge Warrant which have
not expired or been exercised. The Company will deliver such new Bridge Warrant
to the person designated to receive it in the Exercise Agreement.
     (c) The Common Stock issuable upon the exercise of this Bridge Warrant will
be deemed to have been issued to the Purchaser on the Exercise Date, and the
Purchaser will be deemed for all purposes to have become the record holder of
such Common Stock on the Exercise Date.
     (d) The issuance of certificates for shares of Common Stock upon exercise
of this Bridge Warrant will be made without charge to the Holder or the
Purchaser for any issuance tax in respect thereof or any other cost incurred by
the Company in connection with such exercise and the related issuance of shares.
     1.3 Net Exercise. Notwithstanding any provisions herein to the contrary, if
the fair market value of one share of the Company’s Common Stock is greater than
the Exercise Price (at the date of calculation as set forth below), in lieu of
exercising this Warrant by payment of cash, the Holder may elect (the
“Conversion Right”) to receive shares equal to the value (as determined below)
of this Warrant (or the portion thereof being canceled) by surrender of this
Warrant at the principal office of the Company together with the properly
endorsed Notice of Exercise in which event the Company shall

2



--------------------------------------------------------------------------------



 



issue to the Holder a number of shares of Common Stock computed using the
following formula:
     (FORMULA) [d55121d5512101.gif]

         
 
  Where X =   the number of shares of Common Stock to be issued to the Holder
 
       
 
  Y =   the number of shares of Common Stock purchasable under the Warrant or,
if only a portion of the Warrant is being exercised, the portion of the Warrant
being canceled (at the date of such calculation)
 
       
 
  A =   the fair market value of one share of the Company’s Common Stock (at the
date of such calculation)
 
       
 
  B =   Exercise Price (as adjusted to the date of such calculation)

For purposes of the above calculation, the fair market value of one share of
Common Stock shall be determined based on the following:
     (a) if this Warrant is exercised in connection with an initial public
offering of Common Stock, then the fair market value of one share of Common
Stock shall be the price that one share of Common Stock is offered to the public
in such initial public offering; and
     (b) if the Common Stock is traded on a national securities exchange or
admitted to unlisted trading privileges on such an exchange, or is listed on the
National Market System (the “National Market System”) of the Nasdaq, the fair
market value of one share of Common Stock as of a specified day shall be the
last reported sale price of Common Stock on such exchange or on the National
Market System on such date or if no such sale is made on such day, the mean of
the closing bid and asked prices for such day on such exchange or on the
National Market System. If the Common Stock is not so listed or admitted to
unlisted trading privileges, the fair market value of one share of Common Stock
as of a specified day shall be the mean of the last bid and asked prices
reported on such date by the Nasdaq or, if reports are unavailable from Nasdaq,
then by the National Quotation Bureau Incorporated. If the Common Stock is not
so listed or admitted to unlisted trading privileges and bid and ask prices are
not reported, the fair market value of one share of Common Stock as of a
specified day shall be determined in good faith by the Board of Directors of the
Company, taking into account the most recently or concurrently completed arm’s
length transaction between the Company and an unaffiliated third party the
closing of which occurs within the six months preceding or on the date of such
calculation, if any.
     1.4 Exercise Agreement. The Exercise Agreement will be substantially in the
form set forth in Exhibit A hereto, except that if the shares of Common Stock
are not to be issued in the name of the Holder, the Exercise Agreement will also
state the name of the person to whom the certificates representing the shares of
Common Stock are to be issued, and if the number of shares of Common Stock to be
issued does not include all the

3



--------------------------------------------------------------------------------



 



shares of Common Stock purchasable hereunder, it will also state the name of the
person to whom a new Bridge Warrant for the unexercised portion of the rights
hereunder is to be delivered.
     1.5 Fractional Shares. The Company is not required to issue any fraction of
a share of Common Stock upon exercise of this Bridge Warrant. If the Company
elects not to issue fractional shares hereunder, the Company shall pay cash
consideration in lieu of any fractional shares that would otherwise have been
issued hereunder but for the preceding sentence.
     1.6 Securities Acts Compliance. As a condition to its delivery of the
certificates representing the Common Stock, the Company may require the
Purchaser to deliver to the Company, in writing, representations regarding the
Purchaser’s sophistication, accredited investor status (as defined in Rule 501
of Regulation D promulgated by the U.S. Securities and Exchange Commission),
investment intent, acquisition for his, her or its own account and such other
matters as are reasonable and customary for purchasers of securities in an
unregistered private offering, and Company may place conspicuously upon each
certificate representing the Common Stock a legend restricting the assignment,
transfer or other disposition of the shares of Common Stock, unless such shares
have been registered or qualified under the Act and applicable blue sky laws or
there has been delivered to the Company an opinion of counsel, satisfactory to
the Company, to the effect that such registration and qualification is not
required.
     2. Adjustment in Shares of Common Stock and Exercise Price. The number of
shares of Common Stock purchasable upon the exercise of this Bridge Warrant and
the Exercise Price per share are subject to adjustment from time to time as
provided in this Section 2; provided, however, that the Exercise Price per share
will not be less than $.001 per share.
     2.1 Subdivision or Combination of Shares. If the Company at any time
subdivides its outstanding shares of Common Stock into a greater number of
shares (including a stock split effected as a stock dividend) or combines its
outstanding shares of Common Stock into a lesser number of shares, the number of
shares issuable upon exercise of this Bridge Warrant will be adjusted to such
number as is obtained by multiplying the number of shares issuable upon exercise
of this Bridge Warrant immediately prior to such subdivision or combination by a
fraction, the numerator of which is the aggregate number of shares of Common
Stock outstanding immediately after giving effect to such subdivision or
combination and the denominator of which is the aggregate number of shares of
Common Stock outstanding immediately prior to such subdivision or combination,
and the Exercise Price will be correspondingly adjusted to such amount as will,
when multiplied by the number of shares issuable upon full exercise of this
Bridge Warrant (as increased or decreased to reflect each subdivision or
combination of outstanding shares of Common Stock, as the case may be), equal
the product of the Exercise Price in effect immediately prior to such
subdivision or combination multiplied by the number of shares issuable upon
exercise of this Bridge Warrant immediately prior to such subdivision or
combination.

4



--------------------------------------------------------------------------------



 



     2.2 Effect of Sale, Merger or Consolidation. If any capital reorganization
or reclassification of the capital stock of the Company, or consolidation or
merger of the Company with another corporation, or sale of all or substantially
all of the Company’s assets to another corporation, is effected after the date
hereof in such a way that holders of Common Stock will be entitled to receive
stock, securities or assets with respect to or in exchange for Common Stock,
then, as a condition of such reorganization, reclassification, consolidation,
merger or sale, lawful and adequate provision will be made whereby the Holder
will thereafter have the right to purchase and receive, upon the basis and the
terms and conditions specified in this Bridge Warrant and in lieu of the shares
immediately theretofore purchasable and receivable upon the exercise of this
Bridge Warrant, such shares of stock, securities or assets as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
Common Stock equal to the number of shares of Common Stock immediately
theretofore purchasable and receivable upon the exercise of this Bridge Warrant,
and in any such case appropriate provision will be made with respect to the
rights and interests of the Holder to the end that the provisions of this Bridge
Warrant (including, without limitation, provisions for adjustments of the
Exercise Price and of the number of shares issuable upon the exercise of this
Bridge Warrant) will thereafter be applicable, as nearly as may be possible, in
relation to any shares of stock, securities or assets thereafter deliverable
upon the exercise of this Bridge Warrant. Except for the transactions
contemplated by the Stock Exchange Agreement (as described below), the Company
will not effect any such consolidation, merger or sale unless prior to or
simultaneously with the consummation thereof the successor corporation (if other
than the Company) resulting from such consolidation or merger or the corporation
purchasing such assets assumes, by written instrument executed and delivered to
the Holder at its last address appearing on the books of the Company, the
obligation to deliver to the Holder such shares of stock, securities or assets
as, in accordance with the foregoing sentence, the Holder may be entitled to
purchase.
     2.3 [Intentionally Omitted.]
     2.4 Issuance of Dilutive Shares. If at any time prior to the exercise of
all or any portion of this Warrant, the Company issues or, pursuant to this
subsection is deemed to have issued, additional shares of Common Stock (other
than “Exempted Securities,” as defined below) at a price per share less than the
then-effective Exercise Price, then (i) the Exercise Price shall be reduced to
the price per share at which such additional shares of Common Stock were sold,
or deemed sold and (ii) the number of shares of Common Stock purchasable upon
the exercise of this Warrant (the “Exercise Shares”) shall be increased to the
number determined by dividing (A) an amount equal to the number of shares
issuable upon the exercise of this Warrant immediately prior to such adjustment,
multiplied by the Exercise Price in effect immediately prior to such adjustment,
by (B) the Exercise Price in effect immediately after such adjustment. For
purposes of this subsection, if the Company issues or sells (x) stock or other
securities convertible into additional shares of Common Stock (such convertible
stock or securities being herein referred to as “Convertible Securities”) or
(y) rights or options for the purchase of additional shares of Common Stock or
Convertible Securities and if the applicable exercise or conversion price plus
the amount originally paid, if any, for such convertible or exercisable
securities is less than any Exercise Price, in each case the Company shall

5



--------------------------------------------------------------------------------



 



be deemed to have issued at the time of the issuance of such rights or options
or Convertible Securities the maximum number of additional shares of Common
Stock issuable upon exercise or conversion thereof and to have received as
consideration for the issuance of such shares an amount equal to the total
amount of the consideration, if any, received by the Company for the issuance of
such rights or options or Convertible Securities plus the minimum amounts of
consideration, if any, payable to the Company upon the exercise of such rights
or options. For the purposes of this Agreement, “Exempted Securities” shall
mean:
     (a) shares of Common Stock or options or other Common Stock purchase rights
and the Common Stock issued pursuant to such options or other rights (as
adjusted for any stock dividends, combinations, splits, recapitalizations and
the like after the date of the Bridge Financing Agreement) to employees,
officers or directors of, or consultants or advisors to, the Company or any
subsidiary pursuant to the Company’s 2003 Stock Option Plan or pursuant to any
stock option, stock incentive or similar plan approved by the Board of Directors
of the Company in the future;
     (b) Common Stock issued or issuable pursuant to any rights or agreements,
options, warrants or convertible securities outstanding as of the date of this
Warrant;
     (c) Common Stock issued for consideration other than cash pursuant to a
merger, consolidation, strategic alliance, acquisition or similar business
combination approved by the Board of Directors including the Exchange;
     (d) shares of Common Stock issued in connection with any stock split, stock
dividend or recapitalization by the Company;
     (e) any shares of Common Stock issued pursuant to any equipment loan or
leasing arrangement, real property leasing arrangement, or debt financing from a
bank or similar financial or lending institution;
     (f) any shares of Common Stock issued in connection with strategic
transactions involving the Company and other entities approved by the Board of
Directors, including (i) joint ventures, manufacturing, marketing or
distribution arrangements or (ii) technology transfer or development
arrangements;
     (g) any shares of Common Stock, Convertible Securities or rights or options
for the purchse of shares of Common Stock or Convertible Securities issued in
connection with the Exchange or the private placement that is contemplated by
the engagement letter between the Stanford Group Company and the Company dated
June 20, 2005; and
     (h) any shares of Common Stock, Convertible Securities or rights or options
for the purchse of shares of Common Stock or Convertible Securities issued as
part of the same offering (the “Offering”) where the Effective Price (as defined
below) of all such securities sold or issued by the Company in the

6



--------------------------------------------------------------------------------



 



Offering is greater than the Exercise Price regardless of whether any individual
securities sold or issued by the Company in the Offering may have a price per
share, exercise or conversion price less than the then-effective Exercise Price.
For purposes of this Section 2.4(h), (i) the “Effective Price” shall be
calculated by dividing (x) the Total Offering Consideration (as defined below)
by (y) the Aggregate Number of Shares (as defined below). For purposes of this
Section 2.4(h), (i) the “Total Offering Consideration” shall be an amount equal
to the total amount of consideration received by the Company for the issuance of
such securities in the Offering plus the minimum amount of consideration, if
any, payable to the Company upon the exercise of such rights or options to
purchase shares of Common Stock or Convertible Securites and (ii) the “Aggregate
Number of Shares” shall mean the total number of shares of Common Stock or
Convertible Securities issued in the Offering plus the maximum number of
additional shares of Common Stock issuable upon exercise or conversion thereof
and issuable upon the exercise of such rights or option to purchase shares of
Common Stock.
     2.5 Termination of Anti-Dilution Protection. Notwithstanding anything in
this Bridge Warrant to the contrary, the anti-dilution protections contemplated
by Section 2.4. above, shall terminate upon the payment of all of the
outstanding principal and interest due under the Note.
     2.6 Bridge Warrants Not Callable. The Bridge Warrants are not callable.
     2.7 Notice to Holder of Adjustment. Whenever the number of shares
purchasable upon exercise of this Bridge Warrant or the Exercise Price is
adjusted as herein provided, the Company will cause to be mailed to the Holder
notice setting forth the adjusted number of shares purchasable upon the exercise
of the Bridge Warrant and the adjusted Exercise Price and showing in reasonable
detail the computation of the adjustment and the facts upon which such
adjustment is based.
     3. Prior Notice as to Certain Events. In the event the Company pays any
dividend payable in cash or stock upon its Common Stock or makes any
distribution to the holders of its Common Stock, then the Company will give
prior written notice, by first class mail, postage prepaid, addressed to the
Holder at the address of such holder as shown on the books of the Company, of
the date on which the books of the Company will close or a record taken for such
dividend or distribution. Such notice will also specify the date as of which the
holders of the Common Stock of record will participate in said dividend or
distribution. Such written notice will be given not less than 20 days prior to
the record date in respect thereto. Notwithstanding the rights established in
Section 3, the Bridge Warrants are subject to restrictions on exercise as set
forth in Section 1.3.
     4. Reservation of Common Stock. Not later than the date hereof, the Company
will have authorized Common Stock in an amount sufficient to permit the exercise
in full of this Bridge Warrant. At all times from and after such date, the
Company will reserve and keep available for issuance upon the exercise of Bridge
Warrants such number of its authorized but unissued shares of Common Stock as
will be sufficient to permit such exercise. Upon issuance,

7



--------------------------------------------------------------------------------



 



in accordance with the terms of this Bridge Warrant, such shares of Common Stock
will be validly issued, fully paid and nonassessable.
     5. No Voting Rights; Limitations of Liability. This Bridge Warrant does not
confer upon the holder hereof any voting rights or other rights as a stockholder
of the Company, either at law or equity. The rights of the Holder are limited to
those expressed herein and the Holder by acceptance hereof, consents to and
agrees to be bound by and to comply with all the provisions of this Bridge
Warrant. No provision of this Bridge Warrant, in the absence of affirmative
action by the Holder to purchase Common Stock, and no enumeration in this Bridge
Warrant of the rights or privileges of the Holder, will give rise to any
liability of such Holder for the Exercise Price of Common Stock purchasable by
exercise hereof or as a stockholder of Company.
     6. Restrictions on Transfer of Bridge Warrant.
     (a) This Bridge Warrant and the Holder’s rights hereunder may be
transferred, assigned or subjected to a pledge or security interest without the
prior written consent of the Company; provided that any transfer or assignment
hererof shall be effected by the surrender of this Bridge Warrant with a
properly executed Assignment (in the form of Exhibit B hereto) at the principal
office of the Company. If the Company determines that the proposed assignment is
permitted pursuant to the requirements of applicable securities law, the Company
will register the assignment of this Bridge Warrant in accordance with the
information contained in the Assignment and will, without charge, execute and
deliver a new Bridge Warrant or Bridge Warrants in the name of the assignee or
assignees named in such assignment instrument and this Bridge Warrant will
promptly be cancelled. In connection with such an assignment the Company may
require as conditions to the transfer of this Bridge Warrant or any portion
thereof that (i) the Holder deliver to the Company an opinion of counsel,
reasonably satisfactory in form and substance to the Company’s counsel, to the
effect that the proposed transfer will not be in violation of the Act or of any
applicable state law and that (ii) the proposed transferee deliver to the
Company his, her or its written agreement to accept and be bound by all of the
terms and conditions of this Bridge Warrant, including compliance with
Section 1.6 of this Bridge Warrant; provided that the Company hereby consents to
the assignment of all or any portion of this warrant to the Company’s employees,
advisors and consultants without such an opinion of counsel. The date the
Company initially issues this Bridge Warrant will be deemed to be the “Date of
Issuance” of this Bridge Warrant regardless of the number of times new
certificates representing the unexpired and unexercised rights formerly
represented by this Bridge Warrant are issued.
     (b) The Holder acknowledges that this Bridge Warrant has not been
registered under the Act, and, except in the limited instance described in
Section 6(a) above, agrees not to sell, pledge, distribute, offer for sale,
transfer or otherwise dispose of this Bridge Warrant or any Common Stock issued
upon its exercise in the absence of (i) an effective registration statement as
to this Bridge Warrant or such Common Stock under the Act, or (ii) an opinion of
counsel for

8



--------------------------------------------------------------------------------



 



Company to the effect that such registration is not, under the circumstances,
required.
     7. Miscellaneous.
     7.1 Waiver. No delay or failure of the Holder in exercising any right,
power, privilege or remedy under this Bridge Warrant will affect such right,
power, privilege or remedy or be deemed to be a waiver of the same or any part
thereof, nor will any single or partial exercise thereof or any failure to
exercise the same in any instance preclude any further or future exercise
thereof, or the exercise of any other right, power, privilege or remedy.
     7.2 Notices. All notices, requests and consents hereunder must be in
writing. Notices, requests and consents to the Company will be effectively given
and delivered (i) upon personal delivery, or delivery via overnight courier or
(ii) upon the third business day after deposit in the United States mail, by
certified or registered mail, postage prepaid and addressed as follows to the
Company at its offices at 4755 Walnut Street, Boulder, CO 80301. Notices,
requests, and consents to the Holder will be effectively given and delivered
when sent by facsimile or mailed by first class mail, postage prepaid, or sent
by overnight courier, to the Holder at the facsimile number or address of the
Holder appearing on the books and records of the Company. Either party by notice
to the other may from time to time change the facsimile number or address for
any such notice, request, or consent.
     7.3 Governing Law; Venue. This Bridge Warrant and all rights and
obligations hereunder, including matters of construction, validity, and
performance, will be governed by and construed and interpreted in accordance
with the laws of the State of Colorado, without regard to the choice or
conflicts of laws rules of such state. The parties agree that venue for any
suit, action, proceeding or litigation arising out of or in relation to this
Agreement will be in any federal or state court in the State of Colorado having
subject matter jurisdiction.
     7.4 Successors. This Bridge Warrant will inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.
     7.5 Headings and Exhibits. The headings used in this Bridge Warrant are for
convenience only and will not constitute a part of this Bridge Warrant. All of
the exhibits attached hereto are incorporated herein and made a part of this
Bridge Warrant by reference thereto.
[Signature Page Follows]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Bridge Warrant has been executed and delivered by
a duly authorized representative of the Company on the day and year first above
written.

            SILICON MOUNTAIN HOLDINGS, INC.
      By:           Rudolph (Tré) Cates, III        President and Chief
Executive Officer     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Exercise Agreement

      To: Silicon Mountain Holdings, Inc.   Dated:
                                        

     The undersigned, pursuant to the provisions set forth in the within Bridge
Warrant, hereby agrees to subscribe for and purchase
                                                            shares of the Common
Stock covered by such Bridge Warrant and makes payment herewith in full for such
Common Stock at the price per share provided by such Bridge Warrant.
     The undersigned requests that a certificate for the shares of Common Stock
be issued as follows:

             
 
  Name:        
 
           
 
           
 
  Address:        
 
           
 
           
 
           
 
           
 
           

     and, if said number of shares is not all the shares of Common Stock
purchasable hereunder, that a new Bridge Warrant for the balance of the
remaining shares of Common Stock purchasable under the within Bridge Warrant be
registered in the name of, and delivered to, the undersigned at the address
stated below:

             
 
  Name:        
 
           
 
           
 
  Address:        
 
           
 
           
 
           
 
           
 
           

Dated:                                         

             
 
  HOLDER:        
 
           
 
  Signature:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Assignment
     To be executed by the registered Holder to request a permitted transfer of
the attached Bridge Warrant.
FOR VALUE RECEIVED

     
 
  (“Assignor”)      
 
   
hereby sells, assigns and transfers unto
   
 
   
 
  (“Assignee”)      
(Name)
   
 
         
(Address)
   
 
         

the right to purchase shares of Common Stock of Silicon Mountain Holdings, Inc.
evidenced by the attached Bridge Warrant, together with all right, title and
interest therein, and does irrevocably constitute and appoint
                                         attorney to transfer the said right on
the books of said corporation with full power of substitution in the premises.

             
Date:                                        
  Assignor:        
 
           
 
           
 
  By        
 
           
 
           
 
  Its        
 
           
 
           
 
  Signature:        
 
           
 
            APPROVED:   SILICON MOUNTAIN HOLDINGS, INC.
 
           
Date:                                        
           
 
           
 
  By        
 
           
 
           
 
  Its        
 
           
 
           
 
  Signature        
 
           

 